— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 4, 1974, which affirmed the decision of a referee holding that since claimant had failed to request a hearing within the statutory period, the initial determination of the Industrial Commissioner as to her unavailability and refusal of employ*982ment remained in effect. Claimant, a general office clerk, was disqualified for benefits because of refusal of employment without good cause. By further initial determination, claimant was ruled ineligible because of unavailability for employment. These initial determinations were dated and issued May 15, 1974. Claimant admitted that although she received the initial determinations, she did not request a hearing until June 26, 1974 and thus beyond the statutory 30-day period (Labor Law, § 620, subd 1, par [a]). This court has consistently held that the 30-day appeal period places a strict time limitation on requests by claimants for referee’s hearings (Matter of Merkson [Catherwood], 24 AD2d 675; Matter of Shiplokoff [Catherwood] 18 AD2d 1123; Matter of Ferraioli [Lubin], 7 AD2d 819). Claimant’s request for a hearing was not within the time limitation of the statutory mandate of the Labor Law and thus the referee had no authority to hear the case. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.